 In the Matter OfROSSIEVELVET COMPANYandCHARLES B. RAYHALLandTEXTILEWORKERS ORGANIZING COMMITTEE OF THE COMMITTEEFOR INDUSTRIALORGANIZATIONCases Nos. R-247 and R-248CERTIFICATION OF REPRESENTATIVESNovember 17, 1937On June 24, 1937, and July 7, 1937, respectively, Charles B. Ray-hall and Textile Workers Organizing Committee of the Committeefor Industrial Organization, herein called the Union, each filed withthe Regional Director for the First Region (Boston, Massachusetts),a petition alleging that a question affecting commerce had arisenconcerning the representation of production and maintenance em-ployees of Rossie Velvet Company, herein called the Company, in itsplants at Willimantic, Connecticut, and Mystic, Connecticut.Bothpetitions requested an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor RelatioLs Act,49 Stat. 449, herein called the Act.On July 23, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Sections 3 and 10 (c)(2),ofNationalLaborRelationsBoardRules and Regula-tions-Series 1, as amended, consolidated the cases for the purposesof hearing and authorized the Regional Director to conduct aninvestigation and to provide for an appropriate hearing.Pursuant to a notice duly issued and served by the RegionalDirector upon the Company, the Union, and Rayhall, a hearing washeld at New London, Connecticut, on August 23 and 24, 1937, beforeHenry J. Kent, the Trial Examiner duly designated by the Board.At the hearing, the Board and the Union were represented by counsel,the Company appeared by its treasurer, Frank R. Wheeler, and Ray-hall appeared in his own behalf.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded to all parties.On October 7, 1937, the Board issued a Decision and Direction ofElection' which provided that an election by secret ballot be heldamong all the production and maintenance employees of the Company18 N. L.R. B. 804.140 DECISIONS AND ORDERS141in itsWillimantic, Connecticut, and Mystic, Connecticut, plants, whowere employed in said plants on July 7, 1937, except supervisory andclerical employees, and those who had since quit or been dischargedfor cause, to determine whether they desire to be represented by theUnion for the purposes of collective bargaining.Pursuant to the Direction, balloting was conducted on October 21,1937.Full opportunity was accorded to all parties to this investiga-tion to participate in the conduct of the secret ballot and to makechallenges.On October 22, 1937, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties to the proceeding his Intermediate Report on the ballot.Noexceptions to the Intermediate Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Totalnumber eligible--------------------------------------- 473Total ballots cast------------------------------------------- 448Total number of ballots cast for Textile Workers OrganizingCommittee of the C. I. 0----------------------------------360Total number of ballots cast against Textile Workers Organ-izing Committee of the C. I. 0-----------------------------84Total number of blank ballots--------------------------------1Total number of void ballots--------------------------------3By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBYCERTIFIED that Textile Workers Organizing Committeeof the Committee for Industrial Organization has been selected by amajority of all the production and maintenance employees of RossieVelvet Company in its Willimantic, Connecticut, and Mystic, Con-necticut, plants, except supervisory and clerical employees, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of'the National Labor Relations Act,TextileWorkers Organizing Committee of the Committee for Indus-trialOrganization is the exclusive representative of such employeesfor the purposes of collective bargaining in respect to rates of pay,wages,hours of employment, and other conditions of employment.